      Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 1 of 17 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
One Gateway Center, Suite 2600
Newark, NJ 07102
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  DAMON MUNCY, Individually and on            Case No:
  behalf of all others similarly situated,
                                              CLASS ACTION COMPLAINT FOR
        Plaintiff,                            VIOLATIONS OF THE FEDERAL
                                              SECURITIES LAWS
        v.
                                              JURY TRIAL DEMANDED
  ROBINHOOD FINANCIAL, LLC,
  ROBINHOOD SECURITIES, LLC,
  ROBINHOOD MARKETS, INC., and
  DOES 1-100,

        Defendants.


      Plaintiff Damon Muncy (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by

and through his attorneys, which included, among other things, a review of the


                                          1
      Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 2 of 17 PageID: 2




Defendants’ public documents, conference calls and announcements made by

Defendants, public filings, wire and press releases, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

         1.   This is a class action on behalf of persons or entities who sold any of

the Affected Securities (later defined) via the Robinhood trading platform on or

after January 28, 2021 as a result of Robinhood’s restrictions (the “Class”). Plaintiff

seeks to recover compensable damages caused by Defendants’ violations of the

federal securities laws under the Securities Exchange Act of 1934 (the “Exchange

Act”).

         2.   The Affected Securities include American Airlines Group Inc. (traded

on NASDAQ under ticker “AAL”), AMC Entertainment Holdings Inc. (NYSE:

“AMC”), BlackBerry Limited (NYSE: “BB”), Bed Bath & Beyond Inc. (NASDAQ:

“BBBY”), and GameStop Corp. (NYSE: “GME”).

                          JURISDICTION AND VENUE

         3.   The claims asserted herein arise under and pursuant to Sections 9(a)

and 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.




                                           2
      Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 3 of 17 PageID: 3




       4.   This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

§78aa).

       5.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged

misstatements entered and the subsequent damages took place in this judicial

district.

       6.   In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.

                                    PARTIES
       7.   Plaintiff, as set forth in the accompanying certification, incorporated

by reference herein, sold AAL, AMC, BB, BBBY, or GME securities on

Robinhood’s trading platform on or after January 28, 2021 and was economically

damaged thereby.

       8.   Defendant Robinhood Financial, LLC purports to operate as an

institutional brokerage company. The Company purports to provide online and

mobile application-based discount stock brokerage solutions that allows users to


                                         3
     Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 4 of 17 PageID: 4




invest in publicly-traded companies and exchange-traded funds. Robinhood

Financial, LLC’s business address is 85 Willow Road, Menlo Park, CA 94025.

      9.     Defendant Robinhood Securities, LLC is registered as a broker-dealer

with the SEC. Robinhood Securities, LLC acts as a clearing broker and clears trades

introduced by its affiliate Defendant Robinhood Financial. Robinhood Securities,

LLC’s business address is 500 Colonial Center Parkway, Suite 100, Lake Mary, FL

32746.

      10.    Defendant Robinhood Markets, Inc. is the corporate parent of

Defendants Robinhood Financial LLC and Robinhood Securities, LLC. Robinhood

Markets, Inc.’s business address is 85 Willow Road, Menlo Park, CA 94025.

      11.    The aforementioned corporate Defendants are collectively referred to

herein as the “Robinhood” or the “Company.”

      12.    Plaintiff is unaware of the true names and capacities of those

Defendants sued herein as Does 1 through 100, inclusive, and therefore sues these

Defendants by such fictitious names. The Doe Defendants are individuals and

entities, including hedge funds, that took short positions in the Affected Securities,

conspired to negatively affect the market price of the Affected Securities, and

disarm and silence individual investors. Upon information and belief, each of the

fictitiously named defendants were responsible in some manner for, gave consent




                                          4
     Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 5 of 17 PageID: 5




to, ratified, and/or authorized the conduct herein alleged and that Plaintiff’s

damages, as herein alleged, were proximately caused thereby.

                      SUBSTANTIVE ALLEGATIONS
      13.    Robinhood advertises itself as a platform that allows users access to

the stock market without barriers, being among the first broker platforms to offer

commission-free trades. The Company’s slogan is “Investing For Everyone.” Their

website is rife with similar references, the Company boldly states that “[w]e’re on

a mission to democratize finance for all,” that “the financial system should be built

to work for everyone,” and that they designed Robinhood as “a financial product

that would enable everyone—not just the wealthy—access to financial markets.”

      14.    Each of the Affected Securities had become popular amongst retail

investors, and had recently experienced high trade volume. This increased interest

caused increased volatility and large losses to those institutions that shorted the

Affected Securities, losing more than $5 billion dollars in the days leading up to

January 28, 2021. Most notably, GME shares experienced a meteoric rise in January

2021, rising from a close of $18.84 per share on December 31, 2020, to $347.51 on

January 27, 2021.

      15.    The series of events that led to Robinhood’s manipulation begins with

Gamestop, which is traded on the NYSE under the ticker “GME.” For years, GME

had an absurdly high short percentage of float, over 200%. That means that for every

share in the market, two were being shorted. Those who shorted GME hoped that
                                         5
     Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 6 of 17 PageID: 6




the price of Gamestop securities would decline significantly or that Gamestop

would become bankrupt, leaving the shorted shares worthless. Retail investors,

believing that the stock was undervalued, began purchasing the stock at a high

volume.

      16.    This increased purchasing led to a higher stock price, which, when

combined with GME’s incredible amount of overleveraged short interest, led to

what is known as a “short-squeeze.” Meaning, the cost of holding the short interest

was rising so dramatically that short holders were being forced to cover in order to

prevent future losses. The broker who lent the shorted shares on margin may also

issue a margin call that forces those short to return the share. That scramble to buy

serves to increase the stock price even more.

      17.    Furthermore, rapidly increased retail options activity in GME was also

causing a so-called “gamma squeeze.” The “gamma” of an option refers to the rate

of change of an option’s “delta,” or the amount an option price is expected to change

based on a movement of the underlying security. A gamma squeeze can occur when

“out-of-the-money” call options are purchased en masse in a particular security,

often from market makers, who seek to profit on the bid-ask-spread. To avoid a

risky naked short position on the option, when an “out-of-the-money” call option is

sold, market makers often will hedge by purchasing the underlying security. But

when done en masse, the increased purchasing serves to raise the stock price even


                                         6
          Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 7 of 17 PageID: 7




further, creating a feedback loop. When the stock price is raised further, the options

gamma increases, and the market maker is forced to buy even more of the security

to hedge further.

          18.      This sent GME’s stock price rocketing. Retail investors began to take

notice of the strategy, and began searching for other, similar opportunities, and the

other Affected Securities, many with a high short percentage, began to experience

heavy volume as retail investors interest increased.

          19.      Indeed, of the Affected Securities had an unusually high short interest,

or number of shares that that had been sold short but not yet covered or closed out.

These securities were primarily shorted by institutional investors. The following

chart describes the shorted percentage of float1 as of January 15, 2021, for each of

the Affected Securities:

                         Security              Shorted Float Percentage

                              AAL                        33.75%

                              AMC                        38.12%

                              BB                           9%

                          BBBY                           82.41%

                          GME                           226.42%




1
    Source: Yahoo! Finance.

                                               7
      Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 8 of 17 PageID: 8




      20.    But, on January 28, 2021, Robinhood, and other brokers, restricted

trading on the Affected Securities to closing securities only. As a result of this

injection of fear into the market and artificial restriction of demand, the price of the

Affected Securities dropped precipitously, causing significant damages to retail

investors.

      21.    On January 28, 2021, Robinhood published an article on its website

entitled “Keeping Customers Informed Through Market Volatility.” According to

the article, the Company would restrict trading on the Affected Securities to closing

positions only, and raise margin requirements for the Affected Securities. The

release stated, in pertinent part:

      Our mission at Robinhood is to democratize finance for all. We’re
      proud to have created a platform that has helped everyday people, from
      all backgrounds, shape their financial futures and invest for the long
      term.

      We continuously monitor the markets and make changes where
      necessary. In light of recent volatility, we are restricting transactions
      for certain securities to position closing only, including $AAL, $AMC,
      $BB, $BBBY, $CTRM, $EXPR, $GME, $KOSS, $NAKD, $NOK,
      $SNDL, $TR, and $TRVG. We also raised margin requirements for
      certain securities.

      Amid significant market volatility, it’s important as ever that we help
      customers stay informed. That’s why we’re committed to providing
      people with educational resources. We recently revamped and
      expanded Robinhood Learn to help people take advantage of the
      hundreds of financial resources we offer and educate themselves,


                                           8
     Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 9 of 17 PageID: 9




      including how to make sense of a volatile market. In 2020, more than
      3.2 million people read our articles through Robinhood Learn.

      22.    As a result of Robinhood’s actions, retail investors could no longer

search for the Affected Securities on the Company’s app, and were limited to selling

open positions (the button that allowed customers to purchase was greyed out). By

increasing the margin requirement on the Affected Securities, some who had

purchased the securities on a margin loan were forced to sell or face a margin call.

      23.    After Robinhood restricted trading of the Affected Securities on their

trading platform, the price of the Affected Securities fell dramatically. That same

day, AMC shares fell $11.27 per share, or 56%, to close at $8.63 per share, BB

shares fell $10.45 per share, or 41%, to close at $14.65 per share, BBBY shares fell

$19.25 per share, or 46%, to close at $33.64 per share, and GME shares fell $153.91

per share, or 44.3%, to close at $193.60 per share.

      24.    This closure had significant benefits to both market makers and large,

institutional investors who were short the stocks. For example, the total “delta

exposure” on GME was decreased by over $4 billion as a result of stock. Market

makers and those with a significant short interest breathed a sigh of relief. Large,

institutional investors were able to continue trading the Affected Securities despite

Robinhood’s prohibition of retail trading.




                                         9
     Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 10 of 17 PageID: 10




       25.   As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Affected Security’s shares, Plaintiff

and other Class members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS
       26.   Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other

than defendants sold the Affected Securities on the Robinhood trading platform on

or after January 28, 2021, and who were damaged thereby (the “Class”). Excluded

from the Class are Defendants, the officers and directors of Defendants, members

of the Defendants’ immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Defendants have or had a controlling

interest.

       27.   The members of the Class are so numerous that joinder of all members

is impracticable. The Affected Securities were actively traded on the Robinhood

trading platform via the NASDAQ and NYSE. While the exact number of Class

members is unknown to Plaintiff at this time and can be ascertained only through

appropriate discovery, Plaintiff believes that there are hundreds, if not thousands of

members in the proposed Class.




                                         10
     Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 11 of 17 PageID: 11




       28.      Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       29.      Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       30.      Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

       •        whether the Exchange Act were violated by Defendants’ acts as

                alleged herein;

       •        whether statements made by Defendants to the investing public during

                the Class Period misrepresented material facts about trading of the

                Affected Securities;

       •        whether Defendants’ public statements to the investing public during

                the Class Period omitted material facts necessary to make the

                statements made, in light of the circumstances under which they were

                made, not misleading;




                                            11
    Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 12 of 17 PageID: 12




      •      whether the members of the Class have sustained damages and, if so,

             what is the proper measure of damages.

      31.    A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class action.

      32.    Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

      (a)    The Affected Securities met the requirements for listing, and were

      listed and actively traded on NYSE and NASDAQ, highly efficient and

      automated markets;

      (b)    As public issuers, issuers of the Affected Securities filed periodic

      public reports with the SEC, NASDAQ, and NYSE;

      (c)    Issuers of the Affected Securities regularly communicated with public

      investors via established market communication mechanisms, including

      through the regular dissemination of press releases via major newswire

      services and through other wide-ranging public disclosures, such as




                                          12
    Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 13 of 17 PageID: 13




      communications with the financial press and other similar reporting services;

      and

      (d)    The material misrepresentations and omissions alleged therein would

      tend to induce a reasonable investor to misjudge the value of the Affected

      Securities.

      33.    Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted

material information in their Class Period statements in violation of a duty to

disclose such information as detailed above.

                                       COUNT I
                    Violations of Section 9(a) of the Exchange Act
                                  Against Defendants
      34.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      35.    Defendants affected and distorted the normal market dynamics for the

Restricted Securities by artificially limiting their purchases on the Robinhood

trading platform, and raising margin requirements to force those who held a

Restricted Security to sell.

      36.    Defendants, as registered broker dealers, induced the sales of the

Affected Securities by circulation or dissemination in the ordinary course of


                                          13
    Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 14 of 17 PageID: 14




business of information that the price of the Affected Securities will likely fall

because of market operations of Defendants conducted for the purposes of

depressing the price of the Affected Securities.

      37.    By enacting such restrictions, Defendants effected a scheme

constituting a series of transactions for the purpose of pegging, fixing, or stabilizing

the prices of the Affected Securities.

      38.    Plaintiffs would not have sold their Affected Securities if not for

Defendants’ unlawful conduct.

      39.    As a direct and proximate result of Defendants unlawful conduct,

Plaintiff and members of the Class suffered damages in connection with their

purchases of the Restricted Securities during the Class Period.

                                   COUNT II
 Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                      Thereunder Against All Defendants
      40.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      41.    Defendants carried out a plan which was intended to, and did, (a)

deceive the investing public, including Plaintiffs and the Class; and (b) artificially

drive down the price of the Affected Securities.

      42.    Defendants (a) employed devices, schemes, and artifices to defraud;

(b) made untrue statements of material fact and/or omitted to state material facts


                                          14
    Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 15 of 17 PageID: 15




necessary to make the statements not misleading; and (c) engaged in acts, practices,

and a course of conduct which operated as a fraud and deceit upon the owners of

the Affected securities in violation of §10(b) of the Exchange Act and Rule 10b-5.

Defendants are sued as primary participants in the wrongful and illegal conduct

charged herein.

      43.    Defendants, individually and in concert, directly and indirectly, by the

use, means or instrumentalities of interstate commerce and/or of the mails, engaged

and participated in a continuous course of conduct to conceal the adverse material

information as specified herein.

      44.    Defendants’ liability arises from the fact that they developed and

engaged in a scheme to manipulate the price of the Affected Securities, and were

aware of and engaged in the dissemination of information to the investing public

which they knew or recklessly disregarded was materially false and misleading.

      45.    Defendants had actual knowledge of the misrepresentations, omissions

and deceptive conduct alleged herein, or acted with reckless disregard for the truth.

Defendants’ acts were done for the purpose and effect of concealing the scheme

alleged herein from the investing public, and to artificially drive down the value of

the Affected Securities.

      46.    By virtue of the foregoing, Defendants have violated §10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.


                                         15
    Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 16 of 17 PageID: 16




      47.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiffs and members of the Class suffered damages in connection with their

respective purchases and sales of the Affected Securities.

                             PRAYER FOR RELIEF
      WHEREFORE, plaintiff, on behalf of himself and the Class, prays for
judgment and relief as follows:
      (a)    declaring this action to be a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

      (b)    awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

      (c)    awarding plaintiff and the Class reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      (d)    awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.

                           JURY TRIAL DEMANDED
      Plaintiff hereby demands a trial by jury.


Dated: February 2, 2021                 Respectfully submitted,

                                        THE ROSEN LAW FIRM, P.A.


                                          16
Case 2:21-cv-01729 Document 1 Filed 02/02/21 Page 17 of 17 PageID: 17




                               By: /s/Laurence M. Rosen
                               Laurence M. Rosen, Esq.
                               One Gateway Center, Suite 2600
                               Newark, NJ 07102
                               Tel: (973) 313-1887
                               Fax: (973) 833-0399
                               Email: lrosen@rosenlegal.com

                               Counsel for Plaintiff




                                 17
